DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (Jeong) US 2015/0120817 A1 in view of  Muthusrinivasan et al. (Muthusrinivasan) US 8359290 B1
In regard to claim 1, Jeong disclose A cooperative control method for user equipment, applied to a host, ([0010]-[0014] control communication between a host and client devices) wherein the host is interconnected to first user equipment and  second user equipment through a network, the host runs a first application and a second application, a first area of a screen of the host displays a graphical interface of the first application, a second area of the screen of the host displays a graphical interface of the second application and the first are and the second area are independent of each other, a graphical interface displayed on the first user equipment and the graphical interface displayed in the first area have a consistent content, and a graphical interface displayed on the second user equipment and the graphical interface displayed in the second area have consistent content, the method comprising: (Fig. 2, [0072]-[0082] host 200 is connected with client devices 200, 300 and 400, A and B applications run on the host and displayed in 191 and 192 of the user interface, A and B are different applications and A application displayed on client device 200 and B application displayed on client device 300, Fig. 6C, 6E, [0117]-[0121][0126][0127] and 100, 500 and 200 devices, for example,) 
receiving, by the host, first operation data sent by the first user equipment, wherein the first operation data is generated according to an operation performed by a user on the graphical interface displayed on the first user equipment; (Fig. 9, 10, [0148]-[0153] receive input user command S910 and S912 the command information is transmitted to host 100 by the client device 200)
processing, by the host, the first operation data, wherein the processing step comprises: (Fig. 9, 10, [0153]-[0157] output the corresponding event as a result of the the user command into the application)
updating a currently displayed graphical interface of the first application in the first area according to the first operation data; (Fig. 9, 10, [0153]-[0157] S918, the display is updated at the host corresponding to the user input at the client device)
synchronizing, by the host, an updated graphical interface of the first application to the first user equipment; (Fig. 9, 10, [0073] [0079] [0153]-[0157] S920 100 transmits the shared data to the client device 200 and outputs and displays the shared data on the screen, the updated display screen is shared from the host to the client device)
receiving, by the host, second operation data sent by the second user equipment, wherein the second operation data is generated according to an operation performed by a user on the second user equipment; (Fig. 9, 10, [0148]-[0153] receive input user command S910 and S912 the command information is transmitted to host 100 by the client device 300, for example, )
processing, by the host, the second operation data, wherein the processing step comprises: (Fig. 9, 10, [0153]-[0157] output the corresponding event as a result of the the user command into the application)
updating a currently displayed graphical interface of the second application in the second area according to the second operation data; (Fig. 9, 10, [0153]-[0157] S918, the display is updated at the host corresponding to the user input at the client device) and 
synchronizing, by the host, an updated graphical interface of the second application to the second user equipment, (Fig. 9, 10, [0073] [0079] [0153]-[0157] S920 100 transmits the shared data to the client device 300 and outputs and displays the shared data on the screen, the updated display screen is shared from the host to the client device)
But Chang fail to explicitly disclose “wherein the host controls different time intervals to receive the first operation data sent by the first user equipment and the second operation data sent by the second user equipment.”
Muthusrinivasan disclose wherein the host controls different time intervals to receive the first operation data sent by the first user equipment and the second operation data sent by the second user equipment. (Fig. 8, col. 10, 50-67 and col. 13, line 10-col. 14, line 25, each device could have different refresh intervals based on session signature provided by the server to map a particular time to a refresh frequency to determine when to transmit a refresh request and user interactions)

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Muthusrinivasan’s  method of collaboration into Jeong’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Muthusrinivasan’s different time interval to sending the data between the devices would provide more control mechanism for collaborating of multiple inputs into Jeong’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that different time interval to sending the data between the devices would help to provide more intuitive ways to collaborate user inputs from multiple devices and therefore improve the user experience using the system.
Claims 2-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (Jeong) US 2015/0120817 A1 and Muthusrinivasan et al. (Muthusrinivasan) US 8359290 B1 in view of  Chang et al. (Chang) US 2010/0261466




In regard to claim 2, Jeong, Muthusrinivasan disclose The method according to claim 1, the rejection is incorporated herein.
But Jeong and Muthusrinivasan fail to explicitly disclose “further comprising: entering, by the host, an idle state after the first application completes processing the first operation data.”
Chang also disclose further comprising: entering, by the host, an idle state after the target application completes processing the first operation data. ([0030]-[0034] [0043]-[0048] activating an idle state, after the first user input is processed) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Chang’s  method of collaboration into Muthusrinivasan and Jeong’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Chang’s operation state information would provide more control mechanism for collaborating of multiple inputs into Muthusrinivasan and Jeong’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that introducing state information would help to provide more intuitive ways to collaborate user inputs from multiple devices and therefore improve the user experience using the system.
In regard to claim 3, Jeong and Chang, Muthusrinivasan disclose The method according to claim 2, the rejection is incorporated herein.
But Jeong and Muthusrinivasan fail to explicitly disclose “further comprising: entering, by the host, the idle state after the host receives operation data representing that the user of the first user equipment stops the operation.”
Chang also disclose further comprising: entering, by the host, the idle state after the host receives operation data representing that the user of the first user equipment stops the operation. ([0030]-[0034] [0043]-[0048] when the cursor retouches the pen icons of the tools tray, the idle mode is reactivated and the action means the user input stops previous operation and the operating mode is changed) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Chang’s method of collaboration into Muthusrinivasan and Jeong’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Chang’s operation state information would provide more control mechanism for collaborating of multiple inputs into Muthusrinivasan and Jeong’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that introducing state information would help to provide more intuitive ways to collaborate user inputs from multiple devices and therefore improve the user experience using the system.
In regard to claim 4, Jeong and Chang, Muthusrinivasan disclose The method according to claim 1, the rejection is incorporated herein.
But Jeong and Muthusrinivasan fail to explicitly disclose “further comprising: when the host is currently in the idle state, processing the second operation data, and entering a  reverse control processing state, wherein the processing comprises: updating the currently displayed graphical interface of the second application according to the second operation data; and after one of the second application completes processing the second operation data, or after the host receives operation data representing that the user of the second user equipment stops the operation, entering, by the host, the idle state.”
Chang also disclose further comprising: when the host is currently in the idle state, processing the second operation data, ([0030]-[0034] [0043]-[0048] [0061]-[0063]in the idle state, the user selecting the erasing mode and the movement is tracked and translated to the corresponding marks on the virtual board) and 
entering a  reverse control processing state, wherein the processing comprises: updating the currently displayed graphical interface of the second application according to the second operation data; (Fig. 5, [0030]-[0033] [0043]-[0052] [0061]-[0063] the movement is tracked and translated to the corresponding marks on the virtual board based on the mode selected, the markings on the virtual whiteboard are removed) and after one of the second application completes processing the second operation data, or after the host receives operation data representing that the user of the second user equipment stops the operation, entering, by the host, the idle state.  ([0030]-[0034] [0043]-[0048] [0061]-[0063] at the end of the movement, the user reactivates the idle mode by the cursor retouches the pen icons of the tools tray, thereby entering the idle mode)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Chang’s method of collaboration into Muthusrinivasan and Jeong’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Chang’s operation state information would provide more control mechanism for collaborating of multiple inputs into Muthusrinivasan and Jeong’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that introducing state information would help to provide more intuitive ways to collaborate user inputs from multiple devices and therefore improve the user experience using the system.
In regard to claim 6, Jeong disclose A host, comprising: a processor, a non-transitory memory, a network interface, and a screen, wherein the host is connected to first user equipment and second user equipment by using the network interface, the processor reads and executes a target application stored in the non-transitory memory, and displays, by using the screen, a graphical interface generated by the target application, and the first user equipment, the second user equipment, and the graphical interface displayed on the host have consistent content;  (Fig. 2, [0072]-[0082] host 200 is connected with client devices 200, 300 and 400, A application run on the host and displayed in 191 and 192 of the user interface, and A application displayed on client device 200 and client device 300, Fig. 6C, Fig. 6E, [0117]-[0121] [0117]-[0121][0126] [0127] and 100, 500 and 200 devices, for example,) 
the network interface, in coordination with the processor, is configured to: receive first operation data sent by the first user equipment, wherein the first operation data is generated according to an operation performed by a user on the graphical interface displayed on the first user equipment;  (Fig. 9, 10, [0148]-[0153] receive input user command S910 and S912 the command information is transmitted to host 100 by the client device 200) and process the first operation data, wherein the processing comprises: (Fig. 9, 10, [0153]-[0157] output the corresponding event as a result of the the user command into the application)
updating a currently displayed graphical interface of a first application in a first area according to the first operation data (Fig. 9, 10, [0153]-[0157] S918, the display is updated at the host corresponding to the user input at the client device) and synchronizing, an updated graphical interface of the first application to the first equipment;  (Fig. 9, 10, [0073] [0079] [0153]-[0157] S920 100 transmits the shared data to the client device 200 and outputs and displays the shared data on the screen, the updated display screen is shared from the host to the client device)
the network interface, in coordination with the processor, is further configured to: 
receive second operation data sent by the second user equipment, wherein the second operation data is generated according to an operation performed by a user on the second user equipment; (Fig. 9, 10, [0148]-[0153] receive input user command S910 and S912 the command information is transmitted to host 100 by the client device 300) and the processor is further configured to process, by the host, the second operation data, wherein the processing step comprises: (Fig. 9, 10, [0153]-[0157] output the corresponding event as a result of the user command into the application)
updating a currently displayed graphical interface of the second application in the second area according to the second operation data; (Fig. 9, 10, [0153]-[0157] S918, the display is updated at the host corresponding to the user input at the client device) and 
synchronizing, an updated graphical interface of the second application to the second user equipment. (Fig. 9, 10, [0073] [0079] [0153]-[0157] S920 100 transmits the shared data to the client device 300 and outputs and displays the shared data on the screen, the updated display screen is shared from the host to the client device)
But Jeong fail to explicitly disclose “the processor is configured to: set a status mark used to represent that the host is currently in a reverse control processing state,”
Chang disclose the processor is configured to: set a status mark used to represent that the host is currently in a reverse control processing state, ([0030]-[0033][0043] activating a erasing mode by a user, a hand icon holding an eraser)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Chang’s method of collaboration into Jeong’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Chang’s operation state information would provide more control mechanism for collaborating of multiple inputs into Jeong’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that introducing state information would help to provide more intuitive ways to collaborate user inputs from multiple devices and therefore improve the user experience using the system.
But Chang and Jeong fail to explicitly disclose “wherein the processor is configured to control different time intervals to receive the first operation data sent by the first user equipment and the second operation data sent by the second user equipment.”
Muthusrinivasan disclose wherein the processor is configured to control different time intervals to receive the first operation data sent by the first user equipment and the second operation data sent by the second user equipment. (Fig. 8, col. 10, 50-67 and col. 13, line 10-col. 14, line 25, each device could have different refresh intervals based on session signature provided by the server to map a particular time to a refresh frequency to determine when to transmit a refresh request and user interactions)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Muthusrinivasan’s  method of collaboration into Chang and Jeong’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Muthusrinivasan’s different time interval to sending the data between the devices would provide more control mechanism for collaborating of multiple inputs into Chang and Jeong’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that different time interval to sending the data between the devices would help to provide more intuitive ways to collaborate user inputs from multiple devices and therefore improve the user experience using the system.
In regard to claim 7, Jeong and Chang, Muthusrinivasan disclose The host according to claim 6, the rejection is incorporated herein.
But Jeong and Muthusrinivasan fail to explicitly disclose “wherein the processor is further configured to: when completing processing the first operation data, set a status mark used to represent that the host is currently in an idle state.”
Chang disclose wherein the processor is further configured to: when completing processing the first operation data, set a status mark used to represent that the host is currently in an idle state.( [0030]-[0033] [0043]-[0044] retouch the eraser icon of the tools tray, the idle mode is reactivated after writing action of the first user, the cusor can be an empty hand)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Chang’s method of collaboration into Muthusrinivasan and Jeong’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Chang’s operation state information would provide more control mechanism for collaborating of multiple inputs into Muthusrinivasan and Jeong’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that introducing state information would help to provide more intuitive ways to collaborate user inputs from multiple devices and therefore improve the user experience using the system.
In regard to claim 8, Chang and Jeong, Muthusrinivasan disclose The host according to claim 6, the rejection is incorporated herein.
But Jeong and Muthusrinivasan fail to explicitly disclose “wherein the processor is further configured to: when the host is currently in an idle state, set the status mark used to represent that the host is currently in the reverse control processing state, and process the second operation data, wherein the processing comprises: updating the currently displayed graphical interface of the target application according to the second operation data; and process the second operation data, wherein the processing comprises: updating the currently displayed graphical interface of the target application according to the second operation data; and one of when completing processing the second operation data, or after the network interface receives operation data representing that the user of the second user equipment stops the operation, set the status mark used to represent the host is currently in the idle state.”
Chang disclose wherein the processor is further configured to: when the host is currently in the idle state, set the status mark used to represent that the host is currently in the reverse control processing state, ([0030]-[0034] [0043]-[0048] [0061]-[0063]in the idle state, the user selecting the erasing mode, the curser is a hand with eraser and the movement is tracked and translated to the corresponding marks on the virtual board)
and process the second operation data, wherein the processing comprises: updating the currently displayed graphical interface of the target application according to the second operation data; (Fig. 5, [0030]-[0033] [0043]-[0052] [0061]-[0063] the movement is tracked and translated to the corresponding marks on the virtual board based on the mode selected, the markings on the virtual whiteboard are removed) and one of when completing processing the second operation data, or after the network interface receives operation data representing that the user of the second user equipment stops the operation, set the status mark used to represent the host is currently in the idle state. ([0030]-[0034] [0043]-[0048] [0061]-[0063] at the end of the movement, the user reactivates the idle mode by the cursor retouches the pen icons of the tools tray, thereby entering the idle mode, the cursor is set to an empty hand)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Chang’s method of collaboration into Muthusrinivasan and Jeong’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Chang’s operation state information would provide more control mechanism for collaborating of multiple inputs into Muthusrinivasan and Jeong’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that introducing state information would help to provide more intuitive ways to collaborate user inputs from multiple devices and therefore improve the user experience using the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (Jeong) US 2015/0120817 A1 and Muthusrinivasan et al. (Muthusrinivasan) US 8359290 B1 in view of Barker et. al. (hereinafter Barker) US 2015/0149540
In regard to claim 5, Jeong and Muthusrinivasan disclose The method according to claim 1, the rejection is incorporated herein.
But Jeong and Muthusrinivasan fail to explicitly disclose “wherein a first time interval is a timing period of a first sampling timer running on the first user equipment, a second time interval is a timing period of a second sampling timer running on the second user equipment, the first sampling timer starts after or when the user of the first user equipment starts the operation, and the second sampling timer starts after or when the user of the second user equipment starts the operation.”
Barker disclose wherein a first time interval is a timing period of a first sampling timer running on the first user equipment, (0086]-[0089] listen input from a client device to capture input event within time out period) a second time interval is a timing period of a second sampling timer running on the second user equipment, the first sampling timer starts after or when the user of the first user equipment starts the operation, and the second sampling timer starts after or when the user of the second user equipment starts the operation. ([0006][0082][0086]-[0089] the devices may has their own timer and has a time out period for user input, respectively, listen input from a client device to capture input event within time out period with preselected timer)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Barker’s collaborating session into Muthusrinivasan and Jeong’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Barker’s input timer would help to provide more time control for collaborating of multiple inputs into Muthusrinivasan and Jeong’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that input timer would help to provide more intuitive ways to collaborate and sync. inputs and therefore improve the user experience using the system.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 filed on 9/28/2022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20080211766 A1 	2008-09-04	 Westerman et al.
MULTITOUCH DATA FUSION

Westerman et al. disclose  a method for performing multi-touch (MT) data fusion is disclosed in which multiple touch inputs occurring at about the same time are received to generating first touch data. Secondary sense data can then be combined with the first touch data to perform operations on an electronic device. The first touch data and the secondary sense data can be time-aligned and interpreted in a time-coherent manner. The first touch data can be refined in accordance with the secondary sense data, or alternatively, the secondary sense data can be interpreted in accordance with the first touch data. Additionally, the first touch data and the secondary sense data can be combined to create a new command… see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143